Citation Nr: 0327355	
Decision Date: 10/14/03    Archive Date: 10/20/03	

DOCKET NO.  99-17 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right acetabular 
fracture and shortening of the extremity, residual fracture 
head and neck right femur, protrusion of the acetabulum, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for dorsolumbar strain 
paravertebral muscles; L4-L5 spondylolisthesis; anterior 
bulging discs L3-L4, L4-L5, and L5-S1 levels, and central 
spinal levels and central spinal stenosis; degenerative joint 
disease, currently evaluated as 40 percent disabling.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active duty for training with the Army 
National Guard from June 1964 to December 1964.

This matter arises from various rating decisions rendered 
since September 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

After preliminary review, the Board notes that the issue of 
the veteran's entitlement to an increased rating for his 
service-connected low back disability is not yet ready for 
appellate disposition.  This matter will be addressed in 
greater detail in the remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of the veteran's entitlement to an 
increased rating for a right hip disability has been 
obtained.

2.  Symptomatology associated with the veteran's right hip 
includes complaints of pain and instability in the right hip 
joint without evidence of dislocation or recurrent 
subluxation.  Some limitation of motion is present.  The 
right lower extremity is three-quarters of an inch shorter 
than the left lower extremity.  This constitutes no more than 
marked disability of the right hip joint.


CONCLUSION OF LAW

An increased rating for right acetabular fracture and 
shortening of the extremity, residual fracture head and neck 
right femur, protrusion of the acetabulum is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5255, 5275 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.    

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was issued a statement of the case, as well as a 
supplemental statement of the case, that informed him of the 
evidence used in conjunction with his claim, 


the pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  In 
addition, by RO letter dated January 9, 2002, the veteran was 
furnished notification of the impact of the VCAA on his 
appeal, of VA's duty to assist him in obtaining evidence for 
his claim, what the evidence must demonstrate, and which 
evidence VA will acquire on the veteran's behalf, as opposed 
to that evidence or information that it was the veteran's 
responsibility to submit.  The veteran also was given an 
opportunity to submit additional evidence in support of his 
claim.  Thus, the record indicates that the veteran not only 
was provided adequate notice as to the evidence needed to 
substantiate his claim, but that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue of an increased rating for 
the veteran's right hip has been obtained.  As such, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Moreover, the 
obligation under the VCAA for VA to advise a claimant as to 
the division of responsibilities between VA and the claimant 
in obtaining evidence is satisfied.

II.  Increased Rating for Right Acetabular Fracture and 
Shortening of the Extremity, Residual Fracture Head and Neck 
Right Femur, Protrusion of the Acetabulum

The veteran contends that his service-connected right hip 
disability is more severe than currently evaluated.  He 
refers to pain and limitations imposed upon the use of his 
right hip resulting therefrom in support thereof.  In this 
regard, disability evaluations are based upon a comparison of 
current symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  Where entitlement to service 
connection has been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This is so, despite the fact that a 
given disability must be viewed in relation to its history.  
See 38 C.F.R. § 4.1 (2002); see also Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

In evaluating the veteran's service-connected right 
acetabular fracture and shortening of the extremity, the 
provisions of 38 C.F.R. § 4.71a, DC 5255 and 5275 


are for consideration.  The first of these indicates that 
malunion of the femur with marked hip disability shall be 
evaluated as 30 percent disabling.  To warrant a higher 
disability evaluation, there must be a fracture of the 
surgical neck of the femur with false joint, or nonunion with 
or without loose motion.  Under the latter DC, shortening of 
the bones of the lower extremity by 2 1/2 to 3 inches 
warrants a 30 percent disability rating; to warrant a higher 
rating, shortening of the bones of the lower extremity must 
exceed 3 inches in length.  It is within this context that 
the facts in this case must be evaluated.

The facts are as follows.  Service medical records indicate 
that the veteran was on inactive duty for training in 
November 1976 when he accidentally fell from a ladder 
fracturing his right acetabular roof.  He was hospitalized 
for more than one month.  He then underwent a VA physical 
examination in February 1978.  X-rays revealed a status post 
healed right acetabular fracture with protrusion of the 
acetabula.  Limited movement of the hip and shortening of the 
right lower extremity were noted.

The veteran underwent a VA physical examination in January 
1981.  Limitation in the range of motion of the right hip was 
noted.  The veteran limped and used a cane for locomotion.  
Similar findings were recorded during a VA physical 
examination conducted in August 1982.

The veteran underwent a VA physical examination in March 
1998.  He complained of occasional needle sensations in the 
right hip area.  He did not require any artificial device for 
locomotion.  The examiner found no evidence of dislocation or 
recurrent subluxation in the right hip joint.  The veteran 
was able to flex the right hip to 70 degrees, abduct to 25 
degrees, extend to 5 degrees, and internally and externally 
rotate to 10 degrees.  The examiner observed that motion 
during all movements was painful.  However, no objective 
evidence of edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of movement of the right 
hip was present.  Although the veteran had an impaired gait 
cycle, this 


appeared to be due more to the discrepancy and the length of 
the right leg, rather than to symptomatology associated with 
the right hip joint.

The veteran most recently underwent a VA orthopedic 
examination in January 2002.  He complained of aching and 
sharp pain, and cracking sounds in the right hip with minimal 
locking.  He also complained of moderate to severe constant 
right hip pain.  Flexion of the right hip was to 100 degrees, 
internal rotation was to 15 degrees, external rotation was to 
25 degrees, extension was to 10 degrees, abduction was to 45 
degrees, and strength in the right hip joint was less than 
full with pain in all planes of motion.  The right leg was 
noted to be three-quarters of an inch shorter than the left 
leg.

The foregoing indicates that an increased rating is not 
warranted under any of the applicable DC's.  Although the 
veteran has marked hip disability, there is no fracture of 
the surgical neck and there is no evidence of nonunion of the 
femur.  See 38 C.F.R. § 4.71a, DC 5255.  As such, a 30 
percent disability evaluation is the highest rating warranted 
under that DC.  Alternatively, the veteran's right leg is 
only three quarters of an inch shorter than his left leg.  
Under the provisions of 38 C.F.R. § 4.71a, DC 5275, this 
warrants no more than a noncompensable evaluation.  Given 
this, the Board finds no reasonable basis upon which to 
predicate a grant of the benefit sought.

Alternatively, a rating in excess of that currently assigned 
for the veteran's service-connected right hip disability may 
be granted if it is demonstrated that this disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2002).  The record 
does not indicate that this disability has resulted in 
frequent periods of hospitalization.  Nor is there any 
indication that it has markedly interfered with his 
employment.  It should be noted here that the percentage 
requirements in 38 C.F.R. Part 4, represent as far as can 
practicably be 


determined the average impairment in earning capacity 
resulting from injuries and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the 
several grades of disability.  See 38 C.F.R. § 4.1 (2002).  
Absent evidence of either marked interference with employment 
or frequent periods of hospitalization, there is no basis to 
conclude that the disability at issue is more severe than 
that contemplated by the aforementioned schedular provisions.  
Thus, the failure of the RO to submit the case for 
consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).


ORDER

An increased rating for right acetabular fracture and 
shortening of the extremity, residual fracture head and neck 
right femur, protrusion of the acetabulum is denied.


REMAND

The veteran has also appealed the disability rating assigned 
for his service-connected dorsolumbar strain, paravertebral 
muscles; L4-L5 spondylolisthesis; anterior bulging discs L3-
L4, L4-L5 and L5-S1 levels and central spinal levels and 
central spinal stenosis; degenerative joint disease.  The 
record indicates that the RO 


increased the disability evaluation for that disorder from 20 
percent to 40 percent effective January 29, 2002.

However, the regulations regarding the evaluation of injuries 
and diseases of the 
spine were amended effective September 26, 2003.  The RO has 
not had an opportunity to consider these amendments in 
evaluating the veteran's service-connected low back 
disability.  This must be accomplished prior to further 
appellate consideration to ensure that the veteran has been 
accorded due process of law.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In view of the foregoing, the issue of the veteran's 
entitlement to an increased rating for his service-connected 
low back disability is REMANDED to the RO for action as 
follows:

1.  The RO should review the record, and 
determine whether it is adequate to rate 
the veteran's service-connected low back 
disability under the amended regulations 
that became effective September 26, 2003.  
If not, the veteran should be scheduled 
for an orthopedic examination to ensure 
the adequacy of the record.

2.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If the benefit sought on 
appeal is not granted, the veteran should 
be issued a supplemental statement of the 
case.  This should include the revised 
criteria for evaluating spine 
disabilities that became effective 
September 26, 2003.  The veteran should 
also be given the appropriate time period 
in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to 


the Board for further appellate consideration.  The veteran 
need take no action unless so informed.  The purpose of this 
REMAND is to ensure that the veteran has been accorded due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The veteran has the right to 
submit additional 
evidence and arguments on the matters that the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



